Title: To Thomas Jefferson from Henry Dearborn, 15 June 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     June 15th. 1808—
                  
                  may we not say to Mr. Gilliam and his friend Logan, what has lately been said to Mr. Debuk concerning his extraordinary proposition; viz, If he will so explain his proposed sistem as that the principles may be well understood, the subject would be duly concidered, and no advantage taken of the communications, and if the sistem should appear to be of sufficient importance to demand the attention and patronage of the Government, measures would probably be taken for obtaining the right to apply the principles to practical use. 
                  Yours, with respectfull esteem
                  
                     H. Dearborn— 
                     
                  
               